 JIM BAKER TRUCKING COMPANYJim Baker Trucking Company and General TruckDrivers, Warehousemen and Helpers Union, Local980, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Americaand Daniel Throm. Cases 20-CA-13704 and 20-CA-13828March 16, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEOn September 6, 1978, Administrative Law JudgeDavid G. Heilbrun issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and the General Counsel filed a brief in supportof the Decision and in support of cross-exceptions tothat Decision. Respondent filed a brief in response tothe cross exceptions.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge only tothe extent consistent herewith, to modify his remedy,and to adopt his recommended order as modifiedherein.1. The Administrative Law Judge found that Re-spondent violated Section 8(a)(1) of the Act by re-peatedly interrogating its employees about their ownand other employees' union activities and by threat-ening them that Respondent would cease its opera-I Respondent asserts that the General Counsel's cross-exceptions ,ere in-timely. We do not agree.Sec 102 46(e) of the Boad', Rules and Regulations states:An) party who has not preiously filed exceptions may. within 10days, or such further period as the Board may allow, from the last dateon which exceptions ind any supporting brief may be filed, file cross-exceptions to any portion of the admninistratie law judge's decision,together with a supporting brief, in accordance with the provisions ofsubsections () and 0) of this section. The provision for 3 additionaldays is contained in section 102.114 shall be applicable to this subsec-tion.In accordance with that section. the last da3for filing exceptions with theBoard in this case was September 29. Applying Sec 102 114(a) regardingtime conmputations, the 10-day period did not commence to run until Sep-tember 30 and would have ordinarily expired on October 9, a legal holidayAccordingly. the filing period was extended until October 10, plus the 3 daysprovided for by Sec. 102 114. The General Counsel. therefore, had untilOctober 12 to file the cross-exceptions. Since his cross-exceptions were filedon October 10, it is clear the) were timely.Respondlent has excepted to certain credibility findings made by the Ad-ministratise I.aw Judge. It is the Board's established policy not to overrulean adminlstratlve law judge's resolutions with respect to credibility unlessthe car pepionderance of all of the relesant evidence convinces us that theresolutions arc incorrect. Standard D Wall Products, Inc., 91 NLRB 544(195t). enfd 188 IF2d 362 3d Cr 1951). We have carefully examined therecord anid ind no basis for reversing his findingstions if the union activities persisted. We fully agreewith these findings.We also agree with the Administrative Law Judge'sfinding that Respondent violated Section 8(a)(3) and(1) of the Act by discharging employee Daniel Thrombecause of his union activities. In doing so, however,we disavow his conclusion that Throm's dischargewas only "in part" motivated by his union activities.Rather, we are persuaded by the timing of the dis-charge and the knowledge attributable to Respondentof Throm's union activities, set against the immediatebackdrop of Respondent's othec coercive unfair laborpractices and the record as a whole, that the sole rea-son for Throm's discharge was his union activities. Inreaching our conclusion we also note that the Admin-istrative Law Judge himself characterized Respon-dent's asserted reasons for the discharge as "utterlyhollow" and "without legitimate basis."2. We also find, contrary to the AdministrativeLaw Judge, that Respondent unlawfully created theimpression of maintaining surveillance of its employ-ees' union activities. Thus, on March 10, 1978, em-ployee Ben Gonzales approached Respondent'sowner, Baker, and told Baker that he was resigningbecause he could not afford a layoff due to the unionsituation. Baker replied that he did not think it (theUnion would "go that far" and said "he knew whohad started it." Gonzales asked who he thought hadbeen the instigator. Baker replied: "The fellow (point-ing to Russell O'Neill) that just drove out of theyard." Gonzales asked if he meant Russell. Bakersaid, "Yes."In our judgment, Respondent, through Baker'sconversation with Gonzales. clearly violated Section8(a)(1) by conduct creating the impression of surveil-lance of employees' union activities. Notwithstandin,.the fact that Gonzales initiated the conversation withrespect to the Union, it was Baker who. without piod-ding or questioning by Gonzales, volunteered that heknew who was responsible for the advent of theUnion at his company. Gonzales, in an attempt todiscover whether Baker really knew who was theprime mover for the Union, asked Baker who hethought it was. Baker's response correctly pinpointedO'Neill as the union instigator. The accuracy of Ba-ker's response reasonably tended to impress uponGonzales that Baker was maintaining surveillance ofthe employees' union activities, including possibly hisown. Such conduct interferes with, restrains, and co-erces employees in the exercise of their statutorrights and, therefore, violates Section 8(a)(1) of theAct.3. The General Counsel has excepted to the Ad-ministrative Law Judge's failure to recommend a ba gaining order remedy. For the reasons set forth be-241 NLRB No. 14121 II:( ISI()NS O1 NATIONAL LABOR RELATIONS BOARDlow, Ae find. in a reenilenlt ith the (General Counsel,tha};lt s II I' l, % 1; ?,Hi!;,,,L Jl.In ,!/ R. f v (. , s1l/ lt kni ('o., Inc., 395 U.S.575 ( (,9). tile SprellnC ('lour approved the use ofiuthori/aliolr cards als an Ilrdication of employee sen-i nlnt't aid tirltilel ;apli-o\ d rcliance on such cardsas h fis io isSlmil a haigaining order where there is';t sho Wi that it Ine point the t [ni11oi had a mlajor-it" aIlldl lthe eriplloel lha;s enlagec in unftir laborpractices hich "have a citencv to undermine ma-.ority strength arid irimpede the election processes."39 I l.S. t 14.In he i1nstlait case. it Is unldispultedI that on Febru-ary 5. 19'78, Ihe I lii il pssCssed valid authorizationarids sigliedl hb a mi!oritv o1' espondent's employ-ces. lieslpondent learned of the nion's supportanioring its clmplo yee s lIen thle U lion, on February17, ilc(d a ptition fo anI electioin. Respondent'sowner, Ji m iBaker, was adminittedly shocked hb thisdevelopmenrit. aid ilillmediatel y thereaftci embarkeduipon a ill Iunla1ful coursc of conduct designed toqlalasi fitllerh nior n i activity. I'hus, on February 18 orI], as nird h the Adiniistrative Law Judge BakerrepeatedlN telephoned ei rployee Russell O'Neill andqlestlioned hi in egarding his knowledge of card sign-ers and hovw he would vote in an election. Baker'sinlcrrogationis wel-c acconipanilid hb statements thathe would resist the I nion hb temporarily closing the('onipail's doors )I bly chaiigilig its name. A similarthreat if closure w as inaide during this period by Ba-ker- to cmplo\cc ( iorge ('anleron. who was alsoql1ctitoncdi :iit i iilc til.e lls 01' uniion instigatorsarid how lie sw iiilId vlte ill an election. A third em-plo ee. Ber (on1Z les, WaIS also (luestioned by BakerIs h, Iii o l!'dec 4 I tile lills ogTialiing eflort.J tes,: ! [' , \Cill te ll cla'ycd to himi' ; ;". i, !; ' i c ~' ' i itiil Wit:l int11 in-,i .' :. I, 'l'..S .. .l Ci flrcking opera-li11i. Ill I 1i tlh s11lll sI/e ,il Ihe unit, the sevenityof)1 IIT Iihctt, ll Id iliCroigrtoris, and le evidenceii ( !iie- I ,i !Iljdt til i'lceats i i not tunrea-<Tihlc o 'i ihitl [i-cSp))licr'I'S two other employ-.:! i ! I ], I i ii l 1sll \: cli.aughliii, were alsoi i o' ' I t l II! I r itLi ( _ls [ll Ilil'lO'ga lliolsi'i<., ,IliCuil' i ; il vl uL a 1 ,l i s iiiwcu eir .diidl not:,T : :.r. " Ml !c i /. k !1: ' I, lIl iewi g l) ilelil ~kil Ii hJ' ,,, ~[ I , VC : ,:! t ,l 11! lPOIi l l t C¢lll;ol(ed no1Wlh ,f lil;11~ , ' , i i C]4Il' '.11- 1 l(., [~*or,. ihe Actie'C Ilnd regu-i [! ,, 'Fi t t, i l,+',t,,: A !ti] 1 I Fr 1 , 1978, tile date tile* il ii } ' 1 , [ ., IkI.:S ()'Nell, (.dIhltCI., (Oii lrli-, '] ' i / iIilN f l (;T .,oalcs quil, I'hrorni' [ l ." '1- "'ldl I ,r F',iL,] I I T II'C ' ll [.I l it lle b lsls,: 1, 1J. -he Aa , ' 'ldttkL' 1 , t-b', !illdS hittl t til I lo rlellalldcd·,t '. It I lilt 1 r ll ..,', lhti ,le he pctitioni foo an eecltionr :itet' (1"1 '~{ ,,d/. .l'~'~liJ'/~./]1, 9 1 R BI 1I(9, 1 !1 ( I0 L721Throm as a possible replacement for Gonzales, whohad recently quit, Baker asked Throm how he feltabout unions. Later, on April 28, Throm signed anauthorization card and openly expressed his prounionsentiments to Respondent's agent, Sandi McLaugh-lin. Four days after signing the authorization card,Throm was precipitately discharged by Baker-a dis-charge we have found, in agreement with the Admin-istrative Law Judge, violative of Section 8(a)(3) of theAct.As the foregoing demonstrates, employees in thissmall unit were badgered by Respondent's coerciveinterrogations and threats of imminent job loss al-most from the moment that their support for theUnion became known to Respondent. Respondent'sdemonstrated hostility toward the Union and its sup-porters continued into March and April, culminatingin the patently discriminatory discharge of Throm onMay 1. Just as the threat of termination is a seriousunfair labor practice, the effectuation of such a threatis even more serious and invariably results in a lastingimpression on employees.7Furthermore, the impactof the threats of terminating the trucking operationwere made all the more coercive because they weremade not by a low level supervisor, but by the ownerhimself.A warning that an operation will shut down if em-ployees select union representation is considered "oneof the most potent instruments of employer interfer-ence with the right of employees to organize."8Sincemost employees are dependent on their jobs for theirlivelihood, threatening to eliminate their place of em-ployment is sufficiently serious to justify a bargainingorder, even standing alone. Thus, in Gissel, the Su-preme Court agreed with the Board's finding that anemployer's threat of plant closure, couched in theforiti of an economic prediction unsupported by anyobjective evidence, was "so coercive" that "a bargain-ing order [was] necessary to repair the unlawful effectHere the threats of closure were only one feature ofRespondent's pervasive, coercive, antiunion cam-paign. As shown, supra, Respondent's unfair laborpractices in a relatively short time span also includedcoercive interrogations, giving employees the impres-sion otf surveillance and the discharge of Throm.Thus, the very nature and number of Respondent'sunfair labor practices were sufficient to create an un-acceptable risk that any election now held would notreflect a choice made free of coercive influence. Thecoercive effects of Respondent's conduct will invari-ably persist even in the face of turnover of the em-ployee complement and to pay heed to such turnoverFreehold M4,C-Jeep Corporation, 230 NLRB 903 (1977).('here lhaboruories, Inc v N. I..R RB. 497 }.2d 445. 448 (8th Cir. 1974).(;lITS,/F stlpr, 61 .Accord: General Stencds, Inc., supra.I  JIM BAKER TRIJCKIN( (OMPANYwould only serve to "enable Respondent to benefitfrom its unlawful conduct."'0We therefore find, contrary to the AdministrativeLaw Judge, that Respondent's unfair labor practices.designed to demonstrate the futility of further unionadherence, were sufficiently serious and pervasive incharacter to preclude the holding of' a fair electionand to warrant the issuance of a bargaining order.Under the principles set forth in Trading Port, Inc.,219 NLRB 298 (1975), we will date the order fromFebruary 18, 1978, the date upon which Respondentembarked on its unlawful campaign."ORDERPursuant to Section 10(c) of the National LaborRelations Act. as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, JimBaker Trucking Company, Santa Rosa, California. itsofficers, agents, successors, and assigns, shall take theaction set forth in said recommended Order, as somodified:1. Insert the following as paragraph (e):"(e) Creating the impression that the employees'protected concerted activities are being kept undersurveillance."2. Substitute the following for paragraph 2(a):"(a) Offer Daniel Throm immediate and full rein-statement to his former job or. if that job no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privilegespreviously enjoyed, and make him whole for his lossof earnings incurred as a result of his discharge onMay , 1978, in the manner provided in F. W. Wool-worth Compan'y, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NIRB 651 (1977)."123. Insert the following as paragraph 2(c) and re-letter the subsequent paragraphs accordingly:"(c) Recognize and, upon request, bargain collec-tively and in good faith with the above-named Unionas the exclusive representative of the employees in thebargaining unit described below with respect towages, hours, and other terms and conditions of em-ployment and, if an understanding is reached, em-body such understanding in a signed agreement. Theappropriate unit is:All full-time and regular part-time drivers andhelpers employed by the Employer at its SantaRosa, California, facility excluding office clerical0 International Manufacturing Copnyany, Inc, 238 NL.RB 1361 (1978)1t Beasley Energi. Inc.. d/1 /a Ptrlkr Run ('C,a ('rnpylni. Ohls, Diiu,n228 Nl.RB 93 (1977}.2 See. generally. Isi Plumhtny & Heirting (. 138 NI.RR 716 (19621enlplo ees. gulards and spersx i\or .i "r defined inthe Act."4. Substitute the attached notice flt thli;t ol theAdministrative I.av .JiudLc.'5\i .i '-Xl t ] II \ (l()Slli[ ) 11e ()RI)l R 1 1 liNAII() NI [ -\RI)I 1 l \titil\s [/i)\RIlAn Agenc o the t nilcd Stltes (o\ crnrirlcnWi i \\1 N() dichar?' or in i ti\ olie llill-ner discriminate ag.t:inst eniophNc th'e;aisc o1'ilemihership in ; Icli\ltles on tchll 1t' 1f (.cnu.:a,l'-iek 1)rixr,,. \\.rellt:ilelni .rit 1telerstUnion. local 980, lIntlitiiual 3ttrthcrt ihood ,,fTea msters. ( 'hatlltclrs, nd c'i-lnScnll .1il rlelpers' of AnlcrTic;. or nll: lhcr itb ortlallil-W t \V II I NI ol iceitcl Cx;itiot1 'it i tlI)usbecause of union aclivit h\ r 11 hcll; ilt of ell-plovees.W l \NVII I () I I tCi t a ItC' C111)Ii\ e C , c TICt'ie lI-ing their union cl i\itties.WF Wi l enNao e i a\ acts which willcreate in the minds of our cnil' ecs tile ilpres-sion that their prolectcd nactixtieis : Irc hei tl keptrunder surveillanceN'i 1ii .sNo i an other allnner intertferewith, restrain,. or coerce our eniploeC in the ex-ercise of their rights prote ted h tlhce Nationallabor Relations Act.W' II I recognlize ai, tilpl leIltcst. hrii'giiwith the ahove-namied lnion a, the exclusiXerepresentatie o' all enlploees il t he nit (Ie-scribed helow vith espect to Xvages. horilr. aidother terms and conditions of e! rlnloll nmeit ;ltld.if a;n undersltandinLi i rechlod. embnhods !ui1h uin-derstandini in a silned conlqtIct The aplropriate unit is:All full-time and regtlar p;irt-tinie dric ers andhelpers employedi h us at S;nlal Rs;. (';li-fornia, exludilng r t1icC Cie l t' ll[ l ie\Ct's,guards 1and 111uper is, ors ;1, dcliCned in the -\t.'VI: \NII I oiler 1 )lCI I h'ror i T l , l'clTe A11ifull reinstatement to his ttlnc joh .i tllit 1tno longer exists. t a substa ltill! eqLi\ a cnlt p,sition. without preltjdice to his se1ni0rlit, or lthelrights and privileges. a1rid malke him wnhole for hlsloss of eCrnl'1iis. x\ith intelrst t hcr'Coe, disiiss-ing. it' necessar\. :tnx CpIl(r)cc Iht rCd lI a r e-placeentll.tJIN 13AKI R t I I ( KINi, (ul\li'N'uI 1 DE(CISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTAIEMENI OF TIHE CASE'DAVID G. HEILBRtIN. Administrative Law Judge: Thiscase was heard at Santa Rosa, California, on July 5, 6, and7, based on consolidated complaints alleging that Jim Ba-ker Trucking Company, called Respondent, violated Sec-tion 8(a)( ) and (3) of the Act by discharging Daniel Thrombecause of his membership or activities on behalf of Gen-eral Truck Drivers, Warehousemen and Helpers Union, Lo-cal 980, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, called theUnion, while interrogating employees concerning theirunion activities, threatening employees with cessation ofoperations because of their union activities, and creatingthe impression of surveillance of employees' union activi-ties.Upon the entire record, my observation of the witnesses,and consideration of post-hearing briefs (that of the Gen-eral Counsel taken in connection with an oral summation),I make the following:FINDINGS OF FACT AND RESULTANT CONCLUSIONS OFLAU'WRespondent employs truckdrivers for contract delivery ofautomotive parts and mail.' In January driver RussellO'Neill contacted Union Business Representative Al An-drade, and a meeting ensued February 5 at which O'Neillalong with drivers Ben Gonzales, George Cameron, andPaul Hudson, signed authorization cards. Following this arepresentation petition was filed February 17 and receivedby Respondent in ordinary course. Owner Jim Baker testi-fied to being shocked by this development, and on Febru-ary 18 or 19 repeatedly telephoned O'Neill soliciting infor-mation about card signers voting intentions and whoinstigators were, while stating he would resist unionizationby temporarily closing the doors or changing the companyname. A similar call was made to Gonzales, who was ques-tioned as to what he knew of the surfaced organizing effort.Cameron was spoken with privately by Baker at the time,asked who started the effort and how might he vote, whiletold that unionization would not result even if companydoors had to be closed or the name changed to avoid thatresult. Gonzales soon quit his employment after intimatingto Baker in a private conversation as they stood on thegrounds of the Santa Rosa trucking facility that O'Neill,just driving out at that moment, was the person who startedunion activities. Baker's response was that he knew it to bea fact.All dates and named months are in 1978, unless shown otherwise.This is a sole proprietorship of Clarence J. (Jim) Baker engaged at SantaRosa. California, in the business of transporting such goods and materials,for which he annually provides services valued in excess of $50,000 for enter-prises over each of which the Board would assert jurisdiction under a juris-dictional standard other than nonretail indirect outflow or indirect inflow. Ifind that Respondent is an employer within the meaning of Sec. 2(6) and (7)of the Act, and that the Union, which exists to "deal with companies con-cerning grievances, labor disputes, wages, rates of pay, hours of employmentand conditions of work [for participating] employees." is a labor organiza-tion within the meaning of Sec. 2(5).On March 17, Daniel Throm was hired as a driver re-placement for Gonzales. His interview and job commitmentwere handled by Sandie McLaughlin, wife of antiuniondriver Bill McLaughlin and a person informally commis-sioned by Baker to recruit for him in the South Bay area.On Throm's first run to the Santa Rosa facility and intro-duction to Baker, the latter conversed with him about pend-ing "labor problems," asking how Throm felt about unions.In the weeks following, O'Neill pressed Throm to supportthe Union, and he eventually signed an authorization cardon April 28 while asking for a blank one to give McLaugh-lin. This was provided to him, and he immediately went tothe McLaughlin home, but succeeded only in raching San-die as her husband was unavailable at the time. Thromspoke favorably about unionizing the operations, to whichSandie answered that both she and her husband were op-posed. He again unsuccessfully attempted to reach Bill bytelephone on April 30, a Sunday. On May 1, Throm re-turned to the McLaughlin home for the purpose of speak-ing directly to Bill in the afternoon before starting work.However shortly after arriving Baker appeared and, afterdiscussing a recent Sonoma County accident report inwhich Throm was involved plus incorrect handling offreight bills, terminated Throm on the spot and took backall his keys.I credit the General Counsel's witnesses in regard to bothtelephone and personal dialogue engaged in with Baker. Ondemeanor grounds, their testimony is persuasively candid,while that of Baker is contrived and improbable in natureas to variations in testimony. Admittedly. the calls weremade while "concerned" over the apparent advent of aunion, and I discredit Baker's denial of having utteredthreats.Credible testimony showed that Baker had long harboredanimus toward unionism. as in August 1977 when he didnot repudiate an intermeddler who told Cameron whilebeing hired that Baker would never tolerate being union-ized, and again in December 1977 when Baker directly toldCameron that he would fight the prospect if ever raised byclosing down or changing names. Such indication of hostil-ity is pertinent background to the discharge of Throm andthe peculiar circumstances under which it occurred. Thisand the sudden timing of the action permits the inference itwas for discriminatory purposes. Throm had just revealedhimself to Respondent's agent as a further supporter of theunion campaign, which at that point in time had been com-plicated by issuance of a complaint in Case 20-CA-13704on April 26. The criticism of Throm's driving ability is ut-terly hollow, as matters of acumen in backing double-trail-ered trucks may promptly be evaluated upon hire, and theaccidents in which Throm was involved appear not to havebeen leading toward disciplinary considerations until hesigned the Union's authorization card. Baker has labelledThrom below average in terms of a customary 60 day pro-bationary period, complaining too of how estimated loadweights were shown by Throm on shipping papers wherenot intended. As with other criticisms, this is unpersuasive.The inadvertent entry of estimated weight on a pink copyof sensitized, snap-out forms was compliantly corrected byThrom, who showed overall dedication to his work as whenoffering to pay uninsured vehicle damage he caused at Sun-124 JIM BAKER TRUCKING COMPANYnyvale. Considering his experience as a commercial driverand the ordinary orientation phase still present after only 6weeks employment with Respondent, I find no legitimatebasis for him to have been discharged and associate it, inpart at least, to having identified himself as a further unwel-come supporter of the Union.At the time of demand fbr recognition. Respondent em-ployed no more than seven drivers.' Of this group. fourpersons clearly evinced their desire for representation bythe Union and this was unrepudiated at all material timesduring February and March. From this the Union's major-ity' status is proven, and should Respondent's conduct bedetermined as flagrantly pervasive and extensive in charac-ter. a bargaining order imposes to cure any clear tendencythat majorit3strength of the Union is otherwise under-mined and an election process unalterably impeded.N.L.R.B. .Gissel Packing Co., Inc., 395 U.S. 575 (1969);McPeak Motor Conpantr, 198 NLRB 179 (1972): WickesLumber, d'hiba Home umher & Supply Compan'. 237NLRB 322 (1978). Baker's initial threats to employees wereshrill, and the interrogations not of a menacing nature. Keyactivists O'Neill, Gonzales, and Cameron were not houndedon the subject. and by June none of these were any longerin Respondent's employ. Throm did repeatedly insinuatehimself onto the McLaughlins. and while this very trait isthe basis to infer that knowledge had passed to Baker, it isalso significant that one's personal wishes deserve respectwithin one's own household. Controlling doctrine in thisarea is rooted in value judgments, and I find Respondent'sconduct as a whole not so egregious as to warrant the bar-gaining order.All allegations of the consolidated complaints, including,with the exception of paragraph VI(f), those amended atthe hearing, have been satisfactorily proven from the evi-dence as a whole. I do not find Respondent has created theimpression of surveillance by mere comment to Gonzalesthat it knew O'Neill was a prime mover for the Union. Thisconversational exchange falls short of intimating the sort ofintensity necessary to believe that actual surveillance ofprotected activities has occurred. With this sole exceptionto General Counsel's successful prosecution of the case, Iaccordingly conclude that Respondent, by interrogatingemployees concerning their union activities, threateningemployees with a cessation of operations because of theirunion activities, and discharging Daniel Throm, has en-gaged in unfair labor practices within the meaning of Sec-tions 8(a)(l) and (3) and 2(6) and (7) of the Act.I3 find that all full-time and regular part-time drivers and helpers em-ployed by Respondent, excluding office clencal employees, guards and su-pervisors as defined in the Act constitute a unit appropriate for purposes ofcollective bargaining within the meaning of Sec. 9(b) of the Act. Baker testi-fied to occasionally employing certain mechanical "apprentices" around theSanta Rosa facility. Without further information as to these and consideringthe admittedly sporadic nature of their employment. I would not find suchindividuals to have a sufficient community of interest with dnvers and help-ers as to permit their inclusion in the unit. Further. a dispute exists as to theinclusion of Paul Hudson. who for many months has worked a regular 22-1/ 2-hour workweek performing the completion of driving routes fully com-parable to those handled hb full-time drivers I therefore find Hudson includ-able in the unit because there is plain regularity to his part-time employment.DispositionUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER'The Respondent. Clarence J. Baker. d/b/a Jim BakerTrucking Co., his agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging or in any other manner discriminatingagainst employees to discourage their support for GeneralTruck Drivers, Warehousemen and Helpers Union, Local980. International Brotherhood of Teamsters. Chauffeurs,Warehousemen and Helpers of America, or any other labororganization.(b) Threatening cessation of operations because of em-ployees' union activities.(c) Interrogating employees concerning their union ac-tivities.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Reinstate Daniel Throm to his former position of em-ployment without prejudice to seniority or other rights andprivileges and make him whole as provided in F. W: 'ool-worth Company, 90 NLRB 289 (1950). and Florida SteelCorporation. 231 NLRB 651 (1977). for any loss of earningsincurred from being terminated on May 1, 1978.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecardspersonnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c) Post the attached notice marked "Appendix" at itsSanta Rosa, California, place of business.5Copies of thisnotice, on forms provided by the Regional Director for Re-gion 20, after being duly signed by Respondent or an autho-rized representative, shall be conspicuously posted immedi-ately upon receipt and be maintained for 60 consecutivedays thereafter, in all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that such notices are not altered. de-faced, or covered by any other material.(d) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps have beentaken to comply herewith.I In the event no exceptions are filed as provided bh Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.5 In the event that this Order is enforced by a judgment ot a United StatesCourt of Appeals. the words in the notice reading "Posted hb Order of theNational Labor Relations Board" shall read "Posled Pursuant to a Judgmentof the United States ('ourt of Appeals Enforcing an Order of the NationalLabor Relations Board"125